Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1-10 have been examined.  Claims 1-2, 6, 9-10 have been amended. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUO TOSHIAKI (WO2015181966A1) in view of Popp (US. 20100256816A1) and further in view of Ref U: Abstracts from The Aerosol Society Drug Delivery to the Lungs;  Journal of Aerosol Medicine and Pulmonary Drug Delivery26.4: A1-A27. Mary Ann Liebert, Inc. (Aug 2013)

With respect to claim 1 MATSUO TOSHIAKI  teaches a production device (‘966; Abstract: a medicine support system equipped with a central management device, which is a device capable of controlling a plant control device (2) that can control an environment for culturing a cell strain capable of producing a medicine in a medicine production factory), comprising: 
a communication unit that transmits the initial analysis data to a central management device and receives initial processing data indicating a processing condition of the starting material optimized by the central management device based on the initial analysis data within a range of a predetermined design space as the processing condition of the starting material (‘966; s102: The plant control device 2 of the pharmaceutical manufacturing plant 20 controls the pharmaceutical manufacturing plant based on the plant control information 92 sent from the central management device 1 to manufacture a pharmaceutical. When the plant control device 2 installed in the pharmaceutical manufacturing plant 20 receives the plant control information 92 from the central management device 1 via the communication network, the pharmaceutical manufacturing process control is performed based on the received plant control information 92. However, since the analysis data 91 includes personal information, when the data is transmitted from the central management device 1 to the outside, the data conversion unit 117 of the central management device 1 changes the data to a format that does not include personal information. In a pharmaceutical manufacturing plant, the appropriate manufacturing process may differ depending on the pharmaceutical); and
 a processing unit that processes the starting material according to the initial processing data, (.‘966; s201 : The processing unit 111 controls the respective units 112 to 117. The information acquisition unit 112 acquires analysis data 91 and the like from the outside. ); wherein the central management device and production device are separately provided (‘966; Abstract: a medicine support system equipped with a central management device, which is a device capable of controlling a plant control device (2) that can control an environment for culturing a cell strain capable of producing a medicine in a medicine production factory). 

Popp teaches 
an analysis unit that generates initial analysis data of human or animal cell or tissue that is a starting material of a medical product (‘816 ; Para 0022: the methods described herein into the batch optimization of cell culture systems of the pharmaceutical manufacturing process whereby the data compiled by the cell culture system is tracked continuously overtime and said data is used to analyze the cell culture system and whereby said data is integrated and used to analyze the quality control process of the pharmaceutical manufacturing process at-large; Para 0035: human drugs including human biological drug product; Para 0124: “Active ingredient” means any component that is intended to furnish pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease, or to affect the structure or any function of the body of man or other animals); 
Popp further teaches quality control units that can continuously monitor a specific manufacturing process and use that data, via data analysis methods will allow pharmaceutical manufacturers to produce higher quality products, (‘816; Para 0214)
Manufacturing execution systems of Popp into the system or device of Matsuo Toshiaki in order to use the analysis data of raw material for plant control and to set the design space. 
Ref U teaches a design space for critical process parameters studied by a quality by design to include a certain limits or ranges to ensure the desired product quality (Ref U; Full text). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of claim invention to combine the quality by design of Ref U into the system/device of the system or device of Matsuo Toshiaki/ Manufacturing execution systems of Popp in order to use the analysis data of raw material for plant control and to set the design space.
Claims 2 and 10 are rejected as the same reason with claim 1. 

With respect to claim 3, the combined art teaches the production device according to claim 1, wherein the analysis unit generates intermediate analysis data of the intermediate product obtained by processing the starting material, the communication unit transmits the intermediate analysis data to the central management device and receives intermediate processing data indicating the processing condition of the intermediate product optimized by the central management device based on the intermediate analysis data within a range of a predetermined design space as the processing condition of the intermediate product, and the processing unit processes the intermediate product according to the intermediate processing data (‘966; Abstract: The central management device (1) can send traffic information to a navigation device (3), and is equipped with the navigation device (3) that can search for a delivery route for a delivery car, which deliveries the medicine, on the basis of the sent traffic information.; s102, s201: When the plant control device 2 installed in the pharmaceutical manufacturing plant 20 receives the plant control information 92 from the central management device 1 via the communication network, the pharmaceutical manufacturing process control is performed based on the received plant control information 92).  

With respect to claim 4, the combined art teaches the production device according to claims 1, wherein the analysis unit measures at least one of the number of viable cells and a viable cell rate of the starting material (816; Abstract).   

With respect to claim 5, the combined art teaches the production device according to claim 1, wherein the processing unit cultivates the cell or tissue (‘966; Fig. 10 illustrates the steps of the pharmaceutical production plant installed in the pharmaceutical production plant 20 (FIG. 4) are generally composed of a cultivation step using a cultivation tank).  

With respect to claim 6, the combined art teaches the production device according to claim 1, further comprising: a transfer unit that transfers the starting material from at least one of the analysis unit and the processing unit to the other of the analysis unit and the processing unit.(‘966; Fig. 3 shows processing unit, analysis unit, etc…)  

With respect to claim 7, the combined art teaches the production device according to claim 1, wherein the medical product is an autologous product.( 966; Abstract: pharmaceutical as medical product)  

With respect to claim 8, the combined art teaches the production device according to claim 1, wherein the analysis unit generates final analysis data of the medical product produced from the starting material, and the communication unit transmits the final analysis data to the central management device to record the final analysis data by associating the final analysis data with the initial analysis data and the initial processing data in the central management device (‘966; Abstract).  

With respect to claim 9, the combined art teaches a system, comprising: a plurality of production devices, each comprising the production device according to claim 8, wherein the central management device includes: a central storage unit that records the initial analysis data, the initial processing data, and the final analysis data transmitted from each of the plurality of production devices in association with each other, a central analysis unit that when a target production device transmits latest initial analysis data newly generated in the target production device which is any one of the plurality of production devices, generates latest initial processing data optimal for the latest initial analysis data by referring to the initial analysis data, the initial processing data, and the final analysis data recorded in association with each other in the central storage unit; and a central communication unit that transmits the latest initial processing data to the target production device (‘966; Abstract: a central management device (1), which is a device capable of controlling a plant control device (2) that can control an environment for culturing a cell strain capable of producing a medicine in a medicine production factory (20) for producing the medicine or can send traffic information to a navigation device (3), and is equipped with the navigation device (3) that can search for a delivery route for a delivery car, which deliveries the medicine, on the basis of the sent traffic information;  Section-Control of Pharmaceutical production process: Pharmaceutical production in personalized medicine requires the production of higher quality pharmaceutical products. Antibody proteins most expected as molecular target drugs for personalized medicine are generally produced generally by culturing animal cells. Such an antibody protein changes the efficacy and quality of a drug by modifying a molecule called a sugar chain in an animal cell to be cultured). 

Response to Arguments .
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive. 
In the Remark filed 2/25/2022, the Applicant argued that Matsuo fails to disclose a device performing part of procedure to obtain plant control information, which is separately provided from the medicine production support system. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Matsuo discloses a medicine production support system is characterized by being equipped with a central management device (1), which is a device capable of controlling a plant control device (2) that can control an environment for culturing a cell strain capable of producing a medicine in a medicine production factory (20) for producing the medicine (‘966; Abstract). And thus Matsuo discloses a production device (e.g. plant control device in a medicine production factory) and a central management device separately. 
Given broadest reasonable interpretation of the recited claims, it is submitted that a production device and a central management device as taught by Matsuo is in a form as described in the claim invention.
Therefore, the Examiner maintains rejection of all claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686